DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 06/24/2020.  Claims 1-15 are pending in the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuno (hereinafter Nuno, US 2006/0212826) in view of Plattsmier et al. (hereinafter Plattsmier, US 2012/0221433).
In regards to independent claim 1, Nuno teaches a method for highlighting units referenced in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer, the method comprising:
providing a window for display via the IETM viewer executing on a user computing entity being used by a user signed into the IETM (Nuno teaches a user interface for viewing an electronic manual, Sun, [0346]), the window comprising (1) a first view pane displaying textual information referencing one or more units (Nuno teaches that the window is split into frames one display text data, Nuno, [0346]) and (2) a second view pane displaying media content illustrating the one or more units as selectable in which the window is configured to display the first view pane and the second view pane on non-overlapping portions of the window (Nuno teaches the second can frame can displaying a circuit diagram, Nuno, [0348]);
receiving input of a selection of a portion of the textual information displayed on the first view pane comprising a first unit of the one or more units, wherein the selection of the portion of the textual information is performed by a user via the IETM viewer (Nuno teaches receiving selection of a parts name in a table, Nuno, [0378]);
responsive to receiving the input of the selection of the portion of the textual information, causing the first unit to be displayed as highlighted in the media content on the second view pane wherein highlighting of the first unit in the media content comprises at least one of displaying the first unit in a color, displaying the first unit in bold, displaying a marker for the first unit in a color, displaying the marker for the first unit in bold, displaying a border around the first unit, or displaying a border around the marker for the first unit; (Nuno teaches highlighting and centering the symbol that represents the selected part in the drawing, Nuno, [0359], [0360], “It should be noted that highlighting enables a user to easily identify a selected graphics primitive, by, for example, changing the color of the selected graphics primitive, or by causing the selected graphics primitive to blink”);
receiving input of a selection of a second unit of the one or more units displayed in the media content on the second view pane, wherein the selection of the second unit of the one or more units is performed by the user via the IETM viewer (Nuno teaches receiving selection of a part of a drawing, Nuno, [0359]); and
responsive to receiving the input of the selection of the second unit of the one or more units, causing each reference to the second unit in the textual information to be displayed as highlighted in the textual information on the first view pane wherein highlighting of each reference to the second unit in the textual information comprises at least one of displaying the reference to the second unit in a color, displaying the reference to the second unit in a different font, displaying the reference to the second unit in bold, displaying a marker for the reference to the second unit in a color, displaying the marker for the reference to the second unit in bold, displaying a border around the reference to the second unit, or displaying a border around the marker for the reference to the second unit. (Nuno teaches highlighting the part number in the table representing the selected symbol, Nuno, [0362], “It should be noted, that as well as the highlighting of a graphics primitive, the highlighting, on the parts table page, of the entry for the pertinent part enables the user to easily identify it, and that either the color of the entry for the pertinent part is changed, or the entry for the pertinent part blinks”).
Nuno fails to explicitly teach: 
responsive to receiving the input of the selection of the second unit of the one or more units, causing each reference to the second unit in the textual information to be simultaneously displayed displayed as highlighted in the textual information on the first view pane
Plattsmier teaches:
responsive to receiving the input of the selection of the second unit of the one or more units, causing each reference to the second unit in the textual information to be simultaneously displayed displayed as highlighted in the textual information on the first view pane (Plattsmier, Fig. 3 vs Fig. 4 wherein item 310 is highlighted and the related text is highlighted, Fig. 5 vs Fig. 6, “the selection of a part triggers the display of metadata associated with the part. In FIG. 4, metadata 330 is displayed when the user selects or hovers over the wheel 310 with the pointer of the pointing device. When a part is selected the system may alert the user that the selected part is also available as part of a kit. This may be accomplished through text on the display, through highlighting, shading or coloring the constituent parts of the kit, and/or by drawing a border around the parts of the kit, or the like.”). It would have been obvious to one of ordinary skill in the art, having the teachings of Nuno and Plattsmier before him before the effective filing date of the claimed invention, to modify the interactive manual taught by Nuno to include the highlighting of related text to selected objects of Plattsmier in order to obtain an interactive manual that highlights all text related to a selected item. One would have been motivated to make such a combination because it allows a user to quickly locate text related to an item by simply selecting it.	  
 Although Nuno teaches an interactive electronic manual, they do not specifically recite an IETM manual. Wolfe teaches an interactive electronic manual that specifically meets the IETM standard (Wolfe, [0006]). It would have been obvious to one of ordinary skill in the art, having the teachings of Nuno and Wolfe before him before the effective filing date of the claimed invention, to modify the interactive manual taught by Nuno to include the IETM certification of Wolfe in order to obtain an interactive manual that meets the IETM standard. One would have been motivated to make such a combination because it allows the system to be used in military systems.	  
In regards to dependent claim 4, Nuno teaches the method of claim 1, wherein each of the references to the one or more units in the textual information displayed on the first pane is selectable and the method further comprises:
receiving input of a selection of a reference to the particular unit in the textual information, wherein the selection of the reference to the particular unit is performed by the user via the IETM viewer (Nuno teaches selecting a right click selection to display a context menu related to the parts of the drawing, Nuno, [0392-393]); and
responsive to receiving the selection of the reference to the particular unit, providing a unit window displaying information on the particular unit for display via the IETM viewer (Nuno teaches navigating through the context menu to display further information, Nuno, [0393])
In regards to dependent claim 5, Nuno teaches the method of claim 4, wherein the unit window is superimposed on at least a portion of the first pane of the window (Nuno teaches the menu and navigation is overlapping the window frames, Nuno, Fig. 25).
Independent claim 6 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 9 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 10 is in the same context as claim 5; therefore it is rejected under similar rationale.
Independent claim 11 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 14 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 15 is in the same context as claim 5; therefore it is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. The applicant argues that Nuno fails to teach “wherein highlighting of the first unit in the media content comprises at least one of displaying the first unit in a color, displaying the first unit in bold, displaying a marker for the first unit in a color, displaying the marker for the first unit in bold, displaying a border around the first unit, or displaying a border around the marker for the first unit”. The examiner respectfully disagrees. Nuno teaches in both [0360] and [0362] that highlighting an element includes changes the color of the element, which reads upon “displaying the first unit in a color”.
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171